DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 8 and 9 is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification Does substantially centrally, substantially planar mean that a deviation from center or off plane of 1, 2, 5, 10, 15 or 20 % is acceptable?  It is suggested to delete the phrase substantially or define the requisite degree in the claims.
Claim 20, line 3 recites “can be vaporized” which renders the claim indefinite because the phrase “can be” is not a positive recitation.  It is suggested to delete “can be” and change “is vaporized”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) /  (a)(2) as being anticipated by Sonen (KR 200470732).  An English machine translation of Sonen (KR 200470732) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Sonen teaches a sub-assembly for an electronic vapor provision system (title) comprising: a source of liquid for vaporization (Figs 1, 2, suction object receiving member 122, 0003, 0011, 0040, 0044, nicotine 
With respect to the limitations of claim 2, 5, 8 and 10, Sonen teaches the porous electrically-insulating material is a porous ceramic (0040-0043, 0063, porous ceramic); the heating element has an embedded shape including one or more bends and a length embedded in the wick component of between 2 and 20 times the longest dimension of the wick component (Fig 4, heat line 370 having at least 5 bends with a total length of at least 5 times the length of the wick 360, 361, 362); the heating element is embedded substantially centrally with respect to a thickness of the wick component (see figure 4); the wick component is substantially planar (Figure 4, 360, 361, 362).
With respect to the limitations of claim 17, Sonen teaches an electronic vapor provision system (Figs 1, 2, 4, 0023, title, abstract) comprising a sub-assembly according to claim 1 (as set forth by Sonen in the rejection of claim 1 above), the heating element is embedded substantially centrally with respect to a thickness of the wick component (see figure 4).
With respect to the limitations of claim 19, Sonen teaches a method of making a vaporizer (Figs 1, 2, 4, vaporization member 150, liquid guide member 360, 0039, 0040, 0063, 0064) for an electronic vapor provision system (title), the method comprising: forming an electrically conductive heating element (Fig 4, printed heating line 370, 0063, 0064); arranging the heating element between a first layer and a second layer (divided bodies 361, 362) of sheet porous electrically-insulating material (0064, porous ceramics); and bonding (inherently requires bonding or joining of the heater assembly 361, 362, 370) the first layer and the second layer together to form a porous wick component with the heating element embedded therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Sonen (KR 200470732).
With respect to the limitations of claim 9, Sonen teaches a heating element (Fig 4, printed heat line 370).  Sonen discloses the claimed invention but is silent to the heating element material.  However, in another embodiment, Sonen discloses the heating element comprises a metallic wire (Fig 3, hot wire 270 such as a nichrome wire, 0059) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision sub-assembly of Sonen having a heating element silent to the material with the heating element comprises a metallic wire in another embodiment disclosure of Sonen for the purpose of using a known high-temperature resistant material that is suitable as a vaporizing heating element (0059).  

Claims 3, 6, 11-16 and 20 are rejected under 35 U.S.C. 103 as being obvious over Sonen (KR 200470732) as applied to claim 1, further in view of Macko (US 2014/0238424) as evidenced by LaMothe (US 2014/0123989).
With respect to the limitations of claim 3, Sonen discloses the claimed invention but is silent to the wick porosity range.  However, Macko disclose the wick component has a porosity in a range of 30% to 85% (0040) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision system of Sonen having a porous ceramic wick component with the he wick component has a porosity in a range of 30% 
With respect to the limitations of claim 6, Sonen in view of Macko discloses the claimed invention except for the one or more bends define adjacent portions of the heating element that have a center-to-center spacing not greater than twice an embedded width of the heating element.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the one or more bends define adjacent portions of the heating element that have a center-to-center spacing not greater than twice an embedded width of the heating element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimensional ranges involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 11, 12, 13, 14 and 15, Sonen discloses the claimed invention except for the vaporizer is supported in a vaporization chamber by one or more parts of the wick component passing through apertures in one or more walls of the vaporization chamber to extend into the source of liquid; the one or more parts of the wick component that pass through apertures in one or more walls of the vaporization chamber are at opposite sides of the wick component; the vaporizer is supported in the vaporization chamber such that a thinnest profile of the wick component is presented to a direction of airflow through the vaporization chamber; the source of liquid comprises a reservoir having an annular shape and surrounding the vaporization chamber; the wall of the vaporization chamber is also an inner wall of the reservoir.
However, Macko discloses the vaporizer (Fig 2, wick element 14) is supported in a vaporization chamber  (central channel 21 of inner tube 62, 0029) by one or more parts (wicking portion 140) of the wick component passing through apertures in one or more walls of the vaporization chamber (0029, the wicking portion 140 at each end of the heater-wick element 14 extends through slots in the inner tube 62 and into the liquid supply region 22) to extend into the source of liquid (22); the one or more parts of the wick component that pass through apertures in one or more walls of the vaporization chamber are at opposite sides of the wick component (0029, the wicking portion 140 at each end of the heater-wick element 14 extends through slots in the inner tube 62 and into the liquid supply region 22); the vaporizer is supported in the vaporization chamber such that a thinnest profile of the wick component is presented to a direction of airflow through the vaporization chamber (see figures 2-3); the source of liquid comprises a reservoir having an annular shape (Figs 2, 3, liquid supply region 22, 0017) and surrounding the vaporization chamber; the wall of the vaporization chamber is also an inner wall (inner tube 62) of the reservoir is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision system having a heated porous ceramic wick component located in vaporization chamber of Sonen with the vaporizer is supported in a vaporization chamber by one or more parts of the wick component passing through apertures in one or more walls of the vaporization chamber to extend into the source of liquid; the one or more parts of the wick component that pass through apertures in one or more walls of the vaporization chamber are at opposite sides of the wick component; the 
With respect to the limitations of claim 16, Sonen discloses the claimed invention except for the sub-assembly is a cartomizer for an electronic vapor provision system.  However, Macko discloses the sub- assembly is a cartomizer (Figs 1, 2, replaceable cartridge section 70, heater wick element 14, 0008) for an electronic vapor provision system (title, abstract) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision system having a heated porous ceramic wick component with the sub-assembly is a cartomizer for an electronic vapor provision system of Macko for the purpose of providing a known cartridge configuration that allows for easy replacement of used cartridge (0008). 
The sub-assembly of Macko is a cartomizer because as evidenced by LaMothe (Figs 1-3, 0018, 0019) a cartomizer is a replaceable cartridge that contains an atomizing element.
With respect to the limitations of claim 20, Sonen teaches an electronic vapor provision device (title) comprising: a reservoir for source liquid (Figs 1, 2, suction object receiving member 122, 0003, 0011, 0040, 0044, nicotine liquid); and a vaporization chamber (Fig 2, vaporizing member body 151, 0041) adjacent the reservoir (122) in which source liquid can be vaporized, the vaporization chamber housing a vaporizer (Figs 1, 2, 4, vaporization member 150, 0039, 0040) comprising: a porous ceramic (0063, light guide member 360 made of porous ceramics) wick (Figs 1, 2, 4, liquid guide member 160, 360, divided bodies 361, 362, 0042, 0043, 0062, 0063) component, and a heating element (Fig 4, printed heat line 370, 0062, 0063) embedded in the wick component (360, 361, 362) and connectable to a battery (Fig 1, electric supply member 115, 0039, 0030, battery) in the electronic vapor provision device.  Sonen discloses the claimed invention except for the heating element is a metallic heating element; two ends of the wick component pass through apertures in walls of the vaporization chamber to suspend the vaporizer across the vaporization chamber, the two ends penetrating into the reservoir to absorb source liquid and transport the source liquid to the heating element by capillary action through pores in the wick component.
However, in another embodiment, Sonen discloses the heating element is a metallic heating element (Fig 3, hot wire 270 such as a nichrome wire, 0059) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision system of Sonen having a heating element silent to the material with the heating element is a metallic heating element in another embodiment disclosure of Sonen for the purpose of 
Additionally, Macko discloses two ends (Figs 2, 3, wicking portion 140 at each end, 0029) of the wick component (wick element 14, 0029) pass through apertures in walls (0029, the wicking portion 140 at each end of the heater-wick element 14 extends through slots in the inner tube 62 and into the liquid supply region 22) of the vaporization chamber (central channel 21 of inner tube 62, 0029) to suspend the vaporizer across the vaporization chamber, the two ends penetrating into the reservoir (liquid supply region 22, 0029) to absorb source liquid and transport the source liquid to the heating element by capillary action through pores in the wick component (0029, so as to wick liquid into the heatable portion 141 of the heater-wick element) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision device having a heated porous ceramic wick component located in vaporization chamber of Sonen with the two ends of the wick component pass through apertures in walls of the vaporization chamber to suspend the vaporizer across the vaporization chamber, the two ends penetrating into the reservoir to absorb source liquid and transport the source liquid to the heating element by capillary action through pores in the wick component of Macko for the purpose of providing a known wick component, vaporization chamber and liquid source configuration that allows shaped heater-wick elements to be slid into place, such that the heater-wick element extends across the central air passage 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being obvious over Sonen (KR 200470732) as applied to claim 1, further in view of Macko (Macko (US 2014/0238424) and Meyer (US 7,263,282).
With respect to the limitations of claims 4 and 7, Sonen discloses the claimed invention except for the wick component has a thickness at least 50 times less than a longest dimension of the wick component; a thickness of the wick component is in a range of 105% to 250% of an embedded width of the heating element.
However, Macko discloses the wick component having a longest dimension (0038, the heater wick element has a length in the range of about 10 mm to about 15 mm) is known in the art.  Additionally, Meyer discloses the wick component has a thickness of at least 50 times (Col 3, Lines 18-21, thin layers of the order of 40 to 50 microns on the flexible substrate) less than a longest dimension (as disclosed by Macko); a thickness of the wick component (Col 3, Lines 18-21, thin layers of the order of 40 to 50 microns on the flexible substrate) is in a range of 105% to 250% of an embedded width (Claim 7, the overall thickness of the wick component is between 40 to 100 microns) of the heating element is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the electronic vapor provision device having a heated porous ceramic wick with the wick component has a thickness at least 50 times less than a longest dimension of the wick component; a thickness of the wick component is in a range of 105% to 250% 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Sonen (KR 200470732) in view of Fukazawa (US 4,449,039).
With respect to the limitations of claim 18, Sonen teaches a method of making a vaporizer (Figs 1, 2, 4, vaporization member 150, liquid guide member 360, 0039, 0040, 0063, 0064) or an electronic vapor provision system (title), the method comprising: forming an electrically conductive heating element (Fig 4, printed heating line 370, 0063, 0064); arranging (0064, porous ceramics) ceramic material (divided bodies 361, 362) around the heating element (370) in a desired shape for a wick component; and joining (inherently requires joining of the heater assembly 361, 362, 370) the ceramic material to form a porous ceramic wick component with the heating element embedded therein.
With respect to the limitations of claim 19, Sonen teaches a method of making a vaporizer (Figs 1, 2, 4, vaporization member 150, liquid guide member 360, 0039, 0040, 0063, 0064) for an electronic vapor provision system (title), the method comprising: forming an electrically conductive heating element (Fig 4, printed heating line 370, 0063, 0064); arranging the heating element between a first layer and a second layer (divided bodies 361, 362) of sheet porous electrically-insulating material (0064, porous ceramics); and bonding (inherently requires bonding or joining of the heater assembly 361, 362, 370) the first layer and the 
Sonen discloses the claimed invention except for the ceramic material is a powdered ceramic material; joining comprises sintering or bonding of the heating element assembly.  
However, Fukazawa discloses the ceramic material is a powdered ceramic material (Fig 5, substrates 1 are made of sintered alumina, Col 8, Lines 60-68, Col 9, Lines 3-10, raw powder); joining comprises sintering or bonding (Col 9, Lines 3-10, then the green compacts are stratified as shown in FIG. 5 and sintered integrally) of the heating element assembly is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of making a vaporizer having heating element assembly with a porous ceramic material and embedded heating element silent to the joining/bonding method with the ceramic material is a powdered ceramic material; joining comprises sintering or bonding of the heating element assembly of Fukazawa for the purpose of using a conventional sintering technique for the joining / bonding of the heating element assembly.

Response to Amendments
Claim 20 has been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 submitted on 12/18/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/17/2021